Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this
18th day of February, 2009 (the “Effective Date”) by and between Repros
Therapeutics Inc., a Delaware corporation (the “Company”), and Paul Lammers, MD,
MSc (the “Employee”).
WITNESSETH
     WHEREAS, the Company desires to employ the Employee as its President on the
terms and subject to the conditions set forth herein, and the Employee desires
to accept such employment;
     NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
     1. Employment.
     (a) The Company hereby employs the Employee and the Employee hereby accepts
employment as the President of the Company, subject to the direction of the
Chief Executive Officer and the Board of Directors of the Company. Employee
agrees that he shall perform and discharge well and faithfully the duties and
responsibilities that are assigned to him by the Chief Executive Officer and the
Board of Directors of the Company, which shall include, but are not limited to,
the management of investor relations, supervision and responsibility for
regulatory affairs relating to the Company’s clinical trials, and the
preparation of all aspects relating to the commercial introduction of the
Company’s products to market. The Employee agrees to devote such of his time,
attention and energy to the business of the Company, and any of its subsidiaries
or affiliates, as may be required to perform the duties and responsibilities
assigned to him by the Chief Executive Officer and the Board of Directors of the
Company to the best of his ability and with requisite diligence.
     (b) The Employee agrees to comply in all material respects, at all times
during the Term (as defined in Section 2 hereof), with all applicable policies,
rules and regulations of the Company.
     2. Term. Subject to the terms hereof, this Agreement shall commence on the
Effective Date hereof and shall terminate on the first anniversary of the
Effective Date (the “Initial Term”); provided, that this Agreement will
automatically renew for successive one-year periods after the Initial Term (each
an “Additional Term”) unless terminated in accordance with Section 6. The
Initial Term together with any Additional Term shall be referred to herein as
the “Term.”
     3. Compensation.

 



--------------------------------------------------------------------------------



 



     (a) The Company agrees to pay to Employee during the Initial Term a base
monthly salary of $30,833.33, payable in equal semi-monthly installments or on
any other periodic basis consistent with the Company’s payroll procedures,
subject only to such payroll and withholding deductions as are required by
applicable federal and state laws. Unless otherwise agreed by the Board of
Directors of the Company, the Employee acknowledges that he shall not be
eligible for an annual bonus as the Employee’s base salary has already been
increased to include amounts that might have otherwise been paid as a bonus. The
base monthly salary for such Additional Term shall be reviewed on an annual
basis by the Board of Directors and recommendations for a salary adjustment
shall be made based on both individual and corporate performance; provided,
however, that there is no assurance that the base monthly salary will be
increased for any subsequent Additional Term, such decision to be within the
discretion of the Board of Directors.
     (b) The Company has issued, to Employee, an incentive stock option (the
“Option”) to purchase 300,000 shares of the Company’s Common Stock under the
Company’s Stock Option Plan, at an exercise price equal to the closing price of
the Company’s Common Stock on the Nasdaq Global Market on the date of approval
by the Company’s Board of Directors (February 18, 2009), subject to commencement
of employment. Such shares shall vest and be exercisable at a rate of 1/72th of
the total thereof for each month of Employee’s employment following the
Effective Date, provided that all shares shall vest and be exercisable in the
event of a Change of Control (as defined below).
     4. Fringe Benefits; Expenses.
     (a) So long as the Employee is employed by the Company, the Employee shall
participate in all employee benefit plans sponsored by the Company for its
executive employees, including, but not limited to, vacation policy, health
insurance, dental insurance and retirement plans; provided, however, that the
nature, amount and limitations of such plans shall be determined from time to
time by the Board of Directors of the Company.
     (b) The Company agrees to reimburse the Employee for all reasonable
out-of-pocket expenses incurred by him in the performance of his duties, subject
to the submission of appropriate documentation in accordance with the Company’s
expense reimbursement policy as in existence from time to time.
     (c) Upon the Employee’s change of residence to The Woodlands, Texas area,
the Company agrees that it will pay to Employee a relocation related bonus
payment in the amount of $100,000. Additionally, the Company will pay the moving
company charges for the movement of Employee’s household items from
Massachusetts to Texas.
     5. Confidential Information and Non-Competition. The Employee has executed
and agrees to comply with the Confidentiality, Proprietary Information and
Inventions and Non-Competition Agreement, a copy of which is attached as
Exhibit A hereto and incorporated herein by reference.

2



--------------------------------------------------------------------------------



 



     6. Termination.
     (a) At any time during the Term, the Company may, at its sole discretion,
discharge the Employee, with or without “Cause”. Such termination shall be
effective on delivery of written notice to the Employee of the Company’s
election to terminate this Agreement under this Section 6. For purposes of this
Agreement, the following events shall constitute “Cause”: (i) the conviction of
the Employee by a court of competent jurisdiction of a crime involving moral
turpitude; (ii) the commission, or attempted commission, by the Employee of an
act of fraud on the Company; (iii) the misappropriation, or attempted
misappropriation, by the Employee of any funds or property of the Company;
(iv) the continued and unreasonable failure by the Employee to perform in any
material respect his obligations under the terms of this Agreement; (v) the
knowing engagement by the Employee, without the written approval of the Board of
Directors, in any direct, material conflict of interest with the Company without
compliance with the Company’s conflict of interest policy; (vi) the knowing
engagement by the Employee, without the written approval of the Board of
Directors, in any activity which competes with the business of the Company or
which would result in a material injury to the Company; or (vii) the knowing
engagement by the Employee in any activity that would constitute a material
violation of the provisions of the Company’s Insider Trading Policy or Business
Ethics Policy, if any, then in effect.
     If the Company terminates the Employee’s employment under this Agreement
for reasons other than Cause or if Employee terminates his employment for Good
Reason (as defined below), then the Company shall, subject to the terms of this
Section 6, pay to the Employee (or his estate or representative, as appropriate)
an amount equal to twelve (12) months compensation at his then current salary,
payable bi-monthly or in accordance with the Company’s payroll procedures, and
shall continue to provide benefits in the kind and amounts provided up through
the date of termination for the twelve (12) month period, including, without
limitation, continuation of any Company-paid benefits as described in Section 4
of this Agreement for the Employee and his family. Under no circumstances shall
the Employee be entitled to any compensation or continuation of benefits for any
period of time following his termination if his termination is for Cause. If the
Company terminates the Employee’s employment under this Agreement for reasons
other than Cause, the Employee agrees to accept, in full settlement of any and
all claims, losses, damages and other demands that the Employee may have arising
out of such termination as liquidated damages and not as a penalty, the twelve
(12) month salary payments and continuation of Company-paid benefits as set
forth above. The Employee hereby waives any and all rights that he may have to
bring any cause of action or proceeding, as a result of such termination, except
to enforce the Company’s obligation to pay amounts owing pursuant to this
Section 6.
     (b) This Agreement will terminate automatically on the earliest to occur
of: (i) the death or disability of the Employee; or (ii) the voluntary
retirement of the Employee.
     (c) If at any time during the Term of this Agreement, the Employee is
unable to perform effectively his duties hereunder because of physical or mental

3



--------------------------------------------------------------------------------



 



     disability, the Company shall continue payment of compensation as provided
in Section 3 hereof during the first twelve (12) month period of such disability
to the extent not covered by the Company’s disability insurance policies. On the
expiration of such twelve (12) month period, the Company, at its sole
discretion, may continue payment of the Employee’s salary for such additional
periods as the Company elects or may terminate this Agreement without any
further obligations thereunder. If the Employee should die during the Term of
this Agreement, the Employee’s employment and the Company’s obligations
hereunder shall terminate as of the last day of the month in which the
Employee’s death occurs.
     (d) As used in this Agreement, “Good Reason” shall mean a material
diminution in the title, powers, duties, responsibilities or functions of the
Employee as described in Section 1 above within one year following the
occurrence of a Change of Control.
     As used in this Agreement, a “Change of Control” shall mean:
     (i) the acquisition after the Effective Date by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended) (a “Person”) of beneficial ownership of 30% or
more of either (x) the then outstanding shares of common stock of the Company
(the “Outstanding Common Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), provided that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (A), (B) and (C) of subsection
(ii) hereof; or
     (ii) consummation after the Effective Date of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Corporate Transaction”) in each case, unless,
following such Corporate Transaction, (A) (1) all or substantially all of the
persons who were the beneficial owners of the Outstanding Common Stock
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 30% of the then outstanding shares of common stock of the
corporation resulting from such Corporate Transaction, and (2) all or
substantially all of the persons who were the beneficial owners of the
Outstanding Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 30% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Corporate
Transaction

4



--------------------------------------------------------------------------------



 



     (including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction,
as the case may be, (B) no Person (excluding (1) any corporation resulting from
such Corporate Transaction or any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Corporate Transaction and
(2) any Person approved by the members of the Board in office immediately prior
to such Corporate Transaction) beneficially owns, directly or indirectly, 30% or
more of the then outstanding shares of common stock of the corporation resulting
from such Corporate Transaction or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to such Corporate Transaction and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Corporate Transaction.
     (e) At any time during the Term of this Agreement, the Employee may
terminate this Agreement by giving at least thirty (30) days written notice to
the Company of his intent to terminate this Agreement, with the date of
termination to be specified in such notice.
     (f) If this Agreement is terminated by the Employee pursuant to Section
6(e) hereof, then the Company will have no obligation to pay any amount to the
Employee other than amounts earned or accrued pursuant to Section 3 hereof, but
which have not yet been paid, as of the date of termination.
     7. Assignment by Employee. Except as otherwise expressly provided herein,
the Employee agrees for himself, and on behalf of his executors and
administrators, heirs, legatees, distributees and any other person or persons
claiming any benefits under him by virtue of this Agreement, that this Agreement
and the rights, interests and benefits hereunder shall not be assigned,
transferred, pledged or hypothecated in any way by the Employee or any executor,
administrator, heir, legatee, distributee or person claiming under the Employee
by virtue of this Agreement and shall not be subject to execution, attachment or
similar process. Any attempt at assignment, transfer, pledge or hypothecation or
other disposition of this Agreement or of such rights, interests and benefits
contrary to the foregoing provision, or the levy of any attachment or similar
process thereupon, shall be null and void and without effect.
     8. Successors of the Company. This Agreement shall be binding on and inure
to the benefit of any Successor (as hereinafter defined) of the Company and any
such Successor shall be deemed substituted for the Company under the terms of
this Agreement. As used in this Agreement, the term “Successor” shall include
any person, firm, corporation or other business entity which at any time,
whether by merger, purchase or otherwise, acquires all or substantially all of
the assets or businesses of the Company; but no such substitution shall relieve
such

5



--------------------------------------------------------------------------------



 



companies of their original obligations hereunder. This Agreement may not
otherwise be assigned by the Company without the Employee’s consent to any
person, firm, corporation, limited liability company, trust or other entity.
     9. Notices. All notices or other communications that are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when delivered in person, transmitted by telecopier or mailed by
registered or certified first class mail, postage prepaid, return receipt
requested, to the parties hereto at the address set forth below (as the same may
be changed from time to time by notice similarly given) or the last known
business or residence address of such other person as may be designated by
either party hereto in writing.
If to the Company:
Repros Therapeutics Inc.
2408 Timberloch Place, Suite B-7
The Woodlands, Texas 77380
Attn: Joseph S. Podolski
If to the Employee:
Paul Lammers, MD, MSc
4 Cape Cod Lane
Kingham, Massachusetts 02043
     10. Waiver of Breach. A waiver by the Company or the Employee of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any other breach by the other party.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.
     12. Severability. If any provision of this Agreement shall, for any reason,
be held to violate any applicable law, and so much of said Agreement is held to
be unenforceable, then the invalidity of such specific provision herein shall
not be held to invalidate any other provision herein which shall remain in full
force and effect.
     13. Amendment. This Agreement constitutes and contains the entire agreement
of the parties and supersedes any and all prior negotiations, correspondence,
understandings and agreements between the parties respecting the subject matter
hereof. This Agreement may be modified only by an agreement in writing executed
by all the parties hereto.
     14. Headings. The section and subsection headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

6



--------------------------------------------------------------------------------



 



     15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one instrument.
     16. Cumulative Remedies. All rights and remedies hereunder are cumulative
and are in addition to all other rights and remedies provided by law, agreement
or otherwise.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            COMPANY:

REPROS THERAPEUTICS INC.
      By:   /s/ Mark Lappe         Mark Lappe, Chairman             

            EMPLOYEE:
      By:   /s/ Paul Lammers         Paul Lammers, MD, MSc             

7



--------------------------------------------------------------------------------



 



Exhibit A
Proprietary Information and Inventions and Non-Competition Agreement between the
Company
and Employee
(See attached)

